Exhibit 10

PALL CORPORATION

MANAGEMENT STOCK PURCHASE PLAN



--------------------------------------------------------------------------------



1. Purpose.

This document sets forth the Pall Corporation Management Stock Purchase Plan as
adopted effective June 29, 1999 and amended effective October 1, 1999,
January 19, 2000, March 28, 2001, July 16, 2002, January 30, 2003, October 16,
2003 and January 21, 2004.

The purpose of the Plan is to encourage key employees of the Corporation and its
Affiliated Companies to increase their ownership of shares of the Corporation’s
Common Stock by providing such employees with an opportunity to elect to have
portions of their total annual compensation paid in the form of Restricted
Units, and to have additional matching Restricted Units credited with respect
thereto.

The Plan also provides certain employees with an opportunity to elect to defer
payment with respect to the Restricted Units credited to them that become
vested. With respect to these provisions, the Plan is intended to constitute an
unfunded plan of deferred compensation for “a select group of management or
highly compensated employees” within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

2. Definitions.

As used herein, the following terms shall have the following meanings:

“Account” and “Subaccount” shall mean, respectively, the account, and each
Subaccount within such Account, that is established for a Participant pursuant
to Section 8.

“Affiliated Companies” shall mean each direct or indirect subsidiary of the
Corporation.

“Beneficiary” shall mean the person or persons designated by a Participant in
accordance with Section 12 to receive any payment that is required to be made
under the Plan upon the Participant’s death.

“Board of Directors” shall mean the Board of Directors of the Corporation.

“Bonus” shall mean, with respect to any Eligible Employee for any Plan Year, the
Bonus payable to such Eligible Employee during such year under the Corporation’s
Executive Incentive Bonus Plan, or, if applicable, under the terms of the
Eligible Employee’s employment agreement with the Corporation, or under any
other plan, program or arrangement of annual incentive compensation maintained
by the Corporation or any of its Affiliated Companies.

-1-

--------------------------------------------------------------------------------



“Bonus Payment Date” shall mean each date on which Bonus payments are made under
the Corporation’s Executive Incentive Bonus Plan.

“Business Day” shall mean any day on which the Corporation’s principal office in
the U.S. is open for business.

“CEO” shall mean the Chief Executive Officer of the Corporation.

“Change in Control” means the occurrence of any of the following:

  (a) the “Distribution Date” as defined in Section 3 of the Rights Agreement
dated as of November 17, 1989 between the Corporation and United States Trust
Company of New York, as Rights Agent as amended by Amendment No. 1 dated as of
April 20, 1999 and as the same may have been further amended or extended to the
time in question or in any successor agreement (the “Rights Agreement”); or    
      (b) any event described in Section 11(a)(ii)(B) of the Rights Agreement;
or           (c) any event described in Section 13 of the Rights Agreement; or  
        (d) the date on which the number of duly elected and qualified directors
of the Corporation who were not either elected by the Board of Directors or
nominated by the Board of Directors or its Nominating Committee for election by
the shareholders shall equal or exceed one-third of the total number of
directors of the Corporation as fixed by its by-laws;

provided, however, that no Change in Control shall be deemed to have occurred,
and no rights arising upon a Change in Control as provided in Section 6 shall
exist, to the extent that the Board of Directors so determines by resolution
adopted prior to the Change in Control.

“Closing Price” shall mean, as of any date, the closing price of a share of
Common Stock as reported on the New York Stock Exchange Composite Tape for such
date.

“Committee” shall mean the CEO and such other officers of the Corporation as the
CEO in his discretion may appoint from time to time. The CEO shall have the
power to remove any other member of the Committee at any time.

“Common Stock” shall mean the shares of common stock ($0.10 par value) of the
Corporation.

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors.

“Corporation” shall mean Pall Corporation.

-2-

--------------------------------------------------------------------------------



     “Crediting Date” shall mean, with respect to any Initial Award Restricted
Unit Subaccount, Purchased Restricted Unit Subaccount or Matching Restricted
Unit Subaccount maintained for a Participant under Section 8, the date as of
which Restricted Units, or Matching Restricted Units, were first credited to
such Subaccount pursuant to Section 5(a), (b), (c), (d), or (e).

     “Deferred Vested Units” shall mean Vested Units with respect to which the
Participant has elected to defer payment in accordance with the provisions of
Section 7(d) hereof.

     “Dividend Equivalent Units” shall mean additional Restricted Units or
additional Deferred Vested Units credited to a Participant’s Account pursuant to
Section 5(f) or Section 7(d)(vi).

     “Dividend Payment Date” shall mean each date on which the Corporation pays
a dividend on its Common Stock.

     “Eligible Employee” shall mean, with respect to any Plan Year, any Employee
who has been designated under Section 4 as eligible to be credited with
Restricted Units for such Plan Year.

     “Employee” shall mean any person employed by the Corporation or any of its
Affiliated Companies.

     “Involuntary Termination” shall mean the termination of a Participant’s
employment with the Corporation and all of its Affiliated Companies by the
Corporation, or by any of its Affiliated Companies, for any reason other than
for disability or for cause.

     “Matching Restricted Units” shall mean Restricted Units that are credited
to a Participant’s Account pursuant to Section 5(e), to match Restricted Units
that are credited to the Participant’s Account under Section 5(b), (c) or (d).

     “Participant” shall mean any Employee for whom an Account has been
established, and is being maintained, pursuant to Section 8 hereof.

     “Plan” shall mean the Pall Corporation Management Stock Purchase Plan as
set forth herein and as amended from time to time.

     “Plan Year” shall mean the period beginning on August 1 of each calendar
year and ending on July 31 of the following calendar year.

     “Restricted Unit” shall mean a Unit credited to a Participant pursuant to
Section 5 that has not yet become vested in accordance with the provisions of
Section 6.

-3-

--------------------------------------------------------------------------------



“Retirement” shall mean the termination of a Participant’s employment with the
Corporation and all of its Affiliated Companies, if at the time of such
termination of employment the Participant has attained age 62 and is eligible to
receive (i) a Retirement Benefit under Section 3.1, 3.2 or 3.3 of the Pall
Corporation Pension Plan or (ii), in the case of any Participant who is not a
resident of the U.S., a similar type of benefit under any plan or program
maintained by the Corporation or any of its Affiliated Companies (or to which
the Corporation or any of its Affiliated Companies makes contributions) that
provides benefits to Employees upon their retirement.

“Trading Day” shall mean any day on which the New York Stock Exchange is open
for trading.

“Unit” shall mean a unit of measurement equivalent to one share of Common Stock,
with none of the attendant rights of a shareholder of such share, including,
without limitation, the right to vote such share and the right to receive
dividends thereon, except to the extent otherwise specifically provided herein.

“Vested Unit” shall mean a Unit credited to a Participant pursuant to Section 5
that has become vested in accordance with the provisions of Section 6.

“Vesting Date” shall mean, with respect to any Restricted Units credited to a
Participant’s Account, the date on which such Restricted Units become vested in
accordance with the provisions of Section 6.

3. Maximum Number of Shares of Common Stock Available.

The number of shares of Common Stock that may be distributed with respect to
Restricted Units and Deferred Vested Units credited to Participants under the
Plan, (including Dividend Equivalent Units credited with respect to such Units)
shall be limited to 2,000,000 shares of Common Stock. If any Restricted Units
initially credited to a Participant shall be forfeited, the number of shares of
Common Stock no longer payable with respect to the Restricted Units so forfeited
shall thereupon be released and shall thereafter be available for the crediting
of new Restricted Units under the Plan. The limitation provided under this
Section 3 shall be subject to adjustment as provided in Section 9.

The shares of Common Stock distributed under the Plan may be authorized and
unissued shares, shares held in the treasury of the Corporation, or shares
purchased on the open market by the Corporation at such time or times and in
such manner as it may determine. The Corporation shall be under no obligations
to acquire shares of Common Stock for distribution to Participants before
payment in Common Stock is due.

4. Eligibility.

An Employee shall be eligible to be credited with Restricted Units under
Section 5 during any Plan Year only if he or she has been designated by the
Compensation Committee as an Eligible Employee with respect to such year.

-4-

--------------------------------------------------------------------------------



Upon the recommendation of the CEO, the Compensation Committee may select as an
Eligible Employee for any Plan Year any Employee who is expected to make
significant contributions during the course of such year to the success of the
Corporation and its Affiliated Companies and to the growth of their businesses.

Any person who has been selected as an Eligible Employee for any Plan Year shall
continue to be an Eligible Employee in the Plan for each subsequent Plan Year
during the period of his or her employment, subject, however, to the
Compensation Committee’s right to terminate such individual’s eligibility
effective beginning as of the first base salary payment date or, if earlier, the
first Bonus Payment Date occurring after the date on which the Compensation
Committee makes its determination to terminate such individual’s eligibility.

5. Crediting of Restricted Units.

For each Plan Year, Eligible Employees shall be credited with Restricted Units
in accordance with the following provisions:

(a)  Initial Award Units.  Each Employee who is an Eligible Employee for the
Plan Year that begins on August 1, 1999 shall be credited as of such date with
such number of Restricted Units as the Compensation Committee in its sole
discretion may determine for such Employee. To the extent that the Compensation
Committee in its sole discretion so determines, any Employee who is designated
as an Eligible Employee at any time after August 1, 1999 shall be credited, as
of the date specified by the Compensation Committee in such determination, with
such number of Restricted Units as the Compensation Committee may determine for
such Employee.

(b)  Bonus Units.  Each Employee who is an Eligible Employee for any Plan Year
beginning on or after August 1, 1999 may elect to have any part or all of any
Bonus that may become payable to the Participant during such year paid in the
form of Restricted Units that will be credited to his or her Account hereunder
and distributed in accordance with the provisions of this Plan, instead of being
paid to the Eligible Employee in cash. If an Eligible Employee has so elected,
the Eligible Employee’s Account shall be credited on the first Bonus Payment
Date during such year with a number of Restricted Units determined by dividing
(i) the total amount of the portion of the Eligible Employee’s Bonus payable
during such year which the Eligible Employee elected to have paid in the form of
Restricted Units, by (ii) the Closing Price of a share of Common Stock on such
Bonus Payment Date or, if such date is not a Trading Day, on the next following
day that is a Trading Day. In the event that an Eligible Employee’s Bonus is
payable in a unit of currency other than U.S. dollars, the portion of the bonus
which the Eligible Employee has elected to have paid in the form of Restricted
Units shall be converted to U.S. dollars on the Crediting Date (the first Bonus
Payment Date during the Plan Year in which such Bonus is payable) at a rate
equal to the exchange rate of such currency and U.S. dollars on such Crediting
Date as reported in The Wall Street Journal in its issue following the Crediting
Date.

-5-

--------------------------------------------------------------------------------



(c)  Base Salary Units.  Each Employee who is an Eligible Employee for any Plan
Year beginning on or after August 1, 1999 may elect to have up to 50% of the
amount of the base salary otherwise payable to the Eligible Employee on each
payday during such year paid in the form of Restricted Units that will be
credited to his or her Account hereunder and distributed in accordance with the
provisions of this Plan, instead of being paid to the Eligible Employee in cash.
If an Eligible Employee has so elected, the amount specified in such election
shall be withheld from the payment of base salary otherwise required to be made
to the Eligible Employee on each payday during such year, and the Eligible
Employee’s Account shall be credited on January 31 and on July 31 of such year,
with a number of Restricted Units determined by dividing (i) the aggregate
amount so withheld from the start of such year, in the case of the Restricted
Units to be credited on January 31, or from January 31, in the case of the
Restricted Units to be credited on July 31, by (ii) the Closing Price of a share
of Common Stock on the applicable crediting date or, if such date is not a
Trading Day, on the next following day that is a Trading Day. In the event that
an Eligible Employee’s base salary is payable in a unit of currency other than
U.S. dollars, the aggregate amount withheld shall be converted to U.S. dollars
on the January 31 or July 31 Crediting Date, as the case may be, at a rate equal
to the exchange rate of such currency and U.S. dollars on such Crediting Date as
reported in The Wall Street Journal in its issue following the Crediting Date.

(d)  Cash Payment Units.  Each Employee who is an Eligible Employee for any Plan
Year beginning on or after August 1, 1999 may make a direct cash payment to the
Corporation at least seven days prior to (i) the first Bonus Payment Date during
such Plan Year and/or (ii) January 31 of such Plan Year. The Crediting Dates
with respect to such direct cash payments shall be (i) the first Bonus Payment
Date of the Plan Year with respect to cash payments made at least seven days
prior to such Bonus Payment Date and (ii) January 31 with respect to cash
payments made at least seven days prior to that date. In consideration of any
such cash payment, the Eligible Employee shall have his or her Account credited,
on the relevant Crediting Date, with a number of Restricted Units determined by
dividing (i) the amount of such cash payment by (ii) the Closing Price of a
share of Common Stock on such Crediting Date or, if such date is not a Trading
Day, on the next following day that is a Trading Day. In the event that an
Eligible Employee’s direct cash payment is made in a unit of currency other than
U.S. dollars, the amount of such payment shall be converted to U.S. dollars on
the relevant Crediting Date, at a rate equal to the exchange rate of such
currency and U.S. dollars on such Crediting Date as reported in The Wall Street
Journal in its issue following the Crediting Date.



The aggregate amount of the direct cash payments that an Eligible Employee may
make under this Section 5(d) during any Plan Year shall not exceed the sum of
(x) the amount by which 50% of the Eligible Employee’s base salary for such year
exceeds the portion thereof which the Eligible Employee has elected under
Section 5(c) to have paid in the form of Restricted Units, plus (y) the amount
by which the Bonus payable to the Eligible Employee during such Plan Year
exceeds the portion thereof which the Eligible Employee elected under Section
5(b) to have paid in the form of Restricted Units.

-6-

--------------------------------------------------------------------------------



(e)  Matching Units.  On each date on which any Restricted Units are credited to
an Eligible Employee’s Account pursuant to the provisions of paragraphs (b), (c)
or (d) of this Section 5, there shall also be credited to the Eligible
Employee’s Account on that date a number of Matching Restricted Units equal to
(i) 50% of the number of Restricted Units credited on such date, in the case of
Restricted Units credited during the Plan Year beginning on August 1, 1999, (ii)
33?% of the number of Restricted Units credited on such date, in the case of
Restricted Units credited during each Plan Year beginning on or after August 1,
2000, through and including the Plan Year beginning on August 1, 2002, and (iii)
50% of the number of Restricted Units credited on such date, in the case of
Restricted Units credited during each Plan Year beginning on or after August 1,
2003.

(f)  Dividend Equivalents.  Until the Vesting Date for the Restricted Units that
have been credited to a Participant’s Account pursuant to paragraphs (a), (b),
(c), (d) and (e) of this Section 5, additional Restricted Units shall be
credited to the Participant’s Account, with respect to the Restricted Units so
credited, as of each Dividend Payment Date. The number of additional Restricted
Units to be so credited shall be determined separately for each Initial Award
Restricted Unit Subaccount, for each Purchased Restricted Unit Subaccount, and
for each Matching Restricted Unit Subaccount, maintained for a Participant
pursuant to Section 8. The number of additional Restricted Units to be credited
to each such Subaccount shall be determined by first multiplying (A) the total
number of Restricted Units standing to the Participant’s credit in such
Subaccount on the day immediately preceding such Dividend Payment Date
(including all Dividend Equivalent Units credited to such Subaccount on all
previous Dividend Payment Dates), by (B) the per-share dollar amount of the
dividend paid on such Dividend Payment Date and then, dividing the resulting
amount by the Closing Price of one share of Common Stock on such Dividend
Payment Date.

(g)  Election Procedures.  Any election made by an Eligible Employee under
paragraph (b) or (c) of this Section 5 shall be made in accordance with, and
shall be subject to, the provisions set forth below.

        (i)   any such election shall be made in writing, on a form furnished to
the Eligible Employee for such purpose by the Committee and filed by the
Eligible Employee with the Committee.

        (ii)  An election under Section 5(b) with respect to the Bonus payable
to an Eligible Employee during the Plan Year beginning on August 1, 1999 shall
be made by no later than July 23, 1999. An election under Section 5(b) with
respect to the Bonus payable to an Eligible Employee during any Plan Year
beginning on or after August 1, 2000 shall be made by no later than April 30 of
the immediately preceding Plan Year. An election under Section 5(c) with respect
to the base salary payable to an Eligible Employee during any Plan Year shall be
made on or prior to the last Business Day preceding the start of such Plan Year.
Notwithstanding the foregoing, any Employee who is hired after the start of a
Plan Year but who is designated under Section 4 as an Eligible Employee for such
year may make election under Section 5(c) with respect to his or her base salary
for such year at any time during the 30-day period commencing on his or her date
of hire; provided, however, that any election so made shall be effective only
with respect to base salary payable to the Eligible Employee for periods of
service beginning after the date on which he or she files such election with the
Committee.

 

-7-

--------------------------------------------------------------------------------



        (iii)  In his or her election form, the Eligible Employee shall specify,
by dollar amount (which shall be an even multiple of $100) or by percentage
(which shall be an even multiple of 1%), the portion of his or her Bonus and/or
base salary that the Eligible Employee wishes to have paid in the form of
Restricted Units credited to his or her Account, instead of in cash. The dollar
amount or percentage so specified shall be at least equal to any minimum amount
or percentage which the Committee in its discretion may have determined to be
applicable to elections under Section 5(b) and/or Section 5(c) for the Plan
Year.

        (iv)  Any election made under Section 5(b) or (c) for any Plan Year
shall be irrevocable.

(h)  Other Election Rules.  Elections made under Section 5(b) or (c) shall be
subject to the following rules:

        (i)  If an Eligible Employee who has made an election under Section 5(b)
with respect to the Bonus payable to the Eligible Employee during any Plan Year
terminates employment with the Company and all of its Affiliated Companies for
any reason prior to any Bonus Payment Date for such Bonus but is nevertheless
entitled to receive a Bonus payment on such date, the portion of such payment
that is otherwise required to be paid by means of the crediting of Restricted
Units to the Eligible Employee’s Account pursuant to his or her election under
Section 5(b) shall not be paid in such form, but shall be paid instead in the
form of a single lump sum cash payment. Such payment shall be made as soon as
practicable after such Bonus Payment Date.

        (ii)  If an Eligible Employee who has made an election under Section
5(c) with respect to the base salary payable to the Eligible Employee during any
Plan Year terminates employment with the Company and all of its Affiliated
Companies for any reason prior to any date on which Restricted Units are to be
credited to his or her Account with respect to amounts withheld from his or her
base salary pursuant to such election, no Restricted Units shall be so credited
on such date but instead, the aggregate amount so withheld as of the date of the
Eligible Employee’s termination of employment shall be paid to the Eligible
Employee, without interest thereon, in a single lump sum cash payment. Payment
shall be made on such termination date, or as soon thereafter as is practicable.

        (iii)  Any election made by an Eligible Employee under Section 5(b) or
(c) shall not be given effect if, at any time during the 12-month period ending
on the date as of which any Restricted Units are otherwise required to be
credited to his or her Account pursuant to such election, the Eligible Employee
received a hardship withdrawal under Section 7.2 of the Pall Corporation
Profit-Sharing Plan.

-8-

--------------------------------------------------------------------------------



6.   Vesting of Units.

Restricted Units credited to a Participant’s Account, and Dividend Equivalent
Units credited with respect thereto, shall become vested in accordance with the
provisions set forth below.

(a)  All Restricted Units standing to a Participant’s credit in any Initial
Award Restricted Unit Subaccount, Purchased Restricted Unit Subaccount or
Matching Restricted Unit Subaccount maintained for the Participant under
Section 8 (including, in each case, all such Units that are Dividend Equivalent
Units) shall become vested on the earliest to occur of the following dates:

        (i)    the third anniversary of the Crediting Date for any such
Subaccount with a Crediting Date on or before July 31, 2003,

        (ii)   the fourth anniversary of the Crediting Date for any such
Subaccount with a Crediting Date after July 31, 2003,

        (iii)  the date of the Participant’s death,

        (iv)  the date as of which the Participant first incurs a disability
that entitles the Participant to a Social Security certificate of disability
award under the Federal Social Security Act, or

        (v)   the date on which a Change in Control occurs.

(b)  If a Participant’s employment with the Corporation and all of its
Affiliated Companies terminates as a result of Retirement or Involuntary
Termination prior to the third anniversary of a Crediting Date occurring on or
before July 31, 2003, or prior to the fourth anniversary of a Crediting Date
occurring after July 31, 2003, for any Initial Award Restricted Unit Subaccount,
Purchased Restricted Unit Subaccount or Matching Restricted Unit Subaccount
maintained for the Participant under Section 8 and prior to the occurrence of a
Change in Control, as of the date of such termination of the Participant’s
employment

        (i)   all Units in any such Purchased Restricted Unit Subaccount
(including all such Units that are Dividend Equivalent Units), shall become
vested;

        (ii)  the Earned Portion (as defined below) of all Units in any such
Initial Award Restricted Unit Subaccount and in any such Matching Restricted
Unit Subaccount (including all such Units that are Dividend Equivalent Units),
shall become vested; and

-9-

--------------------------------------------------------------------------------



        (iii)  the Unearned Portion (as defined below) of all Units in any such
Initial Award Restricted Unit Subaccount and in any such Matching Restricted
Unit Subaccount (including all such Units that are Dividend Equivalent Units)
shall be forfeited, and the Participant shall have no further rights with
respect thereto.

For purposes of the foregoing, the “Earned Portion” of the Units in any Initial
Award Restricted Unit Subaccount and in any Matching Restricted Unit Subaccount
maintained for a Participant shall mean the percentage of such Units determined
(A) by dividing by 36 the number of months in the period beginning on the
Crediting Date for such Subaccount (if such Crediting Date is on or before July
31, 2003) and ending on the date of the Participant’s termination of employment,
or (B) by dividing by 48 the number of months in the period beginning on the
Crediting Date for such Subaccount (if such Crediting Date is after July 31,
2003) and ending on the date of the Participant’s termination of employment, in
either case (A) or (B) with any fraction of a month included in such period
treated as a full month; and the “Unearned Portion” of the Units in any such
Subaccount shall mean the percentage of such Units determined by subtracting
from 100% the Earned Portion of such Units, as determined under the preceding
clause.

(c)  If a Participant’s employment with the Corporation and all of its
Affiliated Companies terminates for any reason other than death, disability,
Retirement or Involuntary Termination prior to the third anniversary of a
Crediting Date occurring on or before July 31, 2003, or prior to the fourth
anniversary of a Crediting Date occurring after July 31, 2003, for any Initial
Award Restricted Unit Subaccount, Purchased Restricted Unit Subaccount or
Matching Restricted Unit Subaccount maintained for the Participant under
Section 8 and prior to the occurrence of a Change in Control, upon such
termination of the Participant’s employment

        (i)   all Units in any such Initial Award Restricted Unit Subaccount and
in any such Matching Restricted Unit Subaccount (including all such Units that
are Dividend Equivalent Units), shall be forfeited, and the Participant shall
have no further rights with respect thereto; and

         (ii)  all Units in any such Purchased Restricted Unit Subaccount shall
become vested.

7.  Payment for Vested Units.

Payment with respect to a Participant’s Vested Units shall be made in accordance
with the provisions set forth below.

(a)  Time for Payment.  Payment with respect to a Participant’s Vested Units
shall be made to the Participant or, in the event of the Participant’s death, to
his or her Beneficiary, as soon as practicable after the Vesting Date for such
Units, except as otherwise provided in paragraph (d) below.

-10-

--------------------------------------------------------------------------------



(b)  Form of Payment.  Except as provided in paragraph (c) below, payment to be
made in accordance with paragraph (a) above with respect to all Restricted Units
that have become vested on any Vesting Date shall be made in the form of a
single lump sum payment consisting of (i) a number of shares of Common Stock
equal to the total number of whole Restricted Units that have become vested on
such Vesting Date, and (ii) a cash payment for any fractional part of a
Restricted Unit that has become vested on such Vesting Date. The amount of such
cash payment shall be determined by multiplying such fractional part by the
Closing Price of a share of Common Stock on the first Trading Day preceding the
date of payment.

(c)  Payment on Termination.  Payment to be made in accordance with paragraph
(a) above with respect to all Restricted Units that have become vested pursuant
to Section 6(c)(ii) on any Vesting Date shall be made by the issuance of a
number of shares of Common Stock determined by dividing the lesser of (x) the
aggregate value of such Units determined by multiplying the number of such Units
by the Closing Price of a share of Common Stock on the date or dates as of which
such Units were credited to the Participant’s Account, or (y) the aggregate
value of such Units determined by multiplying the number of such Units by the
Closing Price of a share of Common Stock on such Vesting Date, by (z) the
Closing Price of a share of Common Stock on such Vesting Date. If such Vesting
Date was not a Trading Day, the Closing Price of a share of Common Stock on the
first Trading Day following such Vesting Date shall be used for purposes of the
preceding sentence. If the number of shares of Common Stock determined in
accordance with the provisions of the second preceding sentence includes a
fractional part of a share, payment with respect to such fractional part shall
be made in cash, in an amount determined by multiplying such fractional part by
the Closing Price of a share of Common Stock on the first Trading Day preceding
the date of payment.

(d)  Deferred Payment.  Subject to the provisions of paragraph (e) below,
payment with respect to part or all of a Participant’s Restricted Units that
become vested on any Vesting Date pursuant to Section 6(a)(i) shall be deferred,
and shall be made at the time and in the manner hereinafter set forth, if the
Participant so elects in accordance with the following provisions:

         (i)    An election by the Participant hereunder with respect to any
Restricted Units that become vested on any Vesting Date shall be made in
writing, on a form furnished to the Participant for such purpose by the
Committee. The form shall be filed with the Committee at least one year prior to
such Vesting Date, provided, however, that in the case of Units that vest on
July 31, 2003 or August 24, 2003, the deferral election form may be filed with
the Committee until, but not later than, February 14, 2003.

         (ii)   In the Participant’s election form, the Participant shall
specify the number of such Restricted Units with respect to which the
Participant wishes to defer payment, and the date on which payment with respect
to such Units shall be made (the “Payment Date”).

-11-

--------------------------------------------------------------------------------



         (iii)   The Participant may select, as the Payment Date for such Units,
the first Business Day of any of the following: (A) the third calendar year
following the calendar year in which the Vesting Date for such Units occurs, or
any later calendar month; (B) the calendar year following the date on which the
Participant’s employment with the Corporation or any of its Affiliated Companies
terminates for any reason; or (C) the earlier of (x) any calendar year or month
selected by the Participant which is a year or month permitted to be selected
under clause (A) of this sentence, or (y) the calendar year referred to in
clause (B).

         (iv)   Any election made hereunder by the Participant shall be
irrevocable.

         (v)    As of the Vesting Date for any Restricted Units covered by a
deferral election made by a Participant hereunder, the number of such Units
shall be transferred from the Restricted Unit Subaccount or Matching Restricted
Unit Subaccount in which such Units were recorded to the appropriate Deferred
Vested Unit Subaccount established for the Participant under Section 8.

         (vi)   Until payment has been made with respect to all of the Units in
any Deferred Vested Unit Subaccount maintained for the Participant under Section
8, there shall be credited to each such Subaccount, as of each Dividend Payment
Date, a number of additional Deferred Vested Units determined by first
multiplying (A) the total number of Deferred Vested Units standing to the
Participant’s credit in such Subaccount on the day immediately preceding such
Dividend Payment Date (including all Dividend Equivalent Units credited to such
Subaccount on all previous Dividend Payment Dates), by (B) the per-share dollar
amount of the dividend paid on such Dividend Payment Date and then, dividing the
resulting amount by the Closing Price of one share of Common Stock on such
Dividend Payment Date.

         (vii)  Except as provided in subparagraph (viii) below, payment with
respect to the Deferred Vested Units in any Deferred Vested Unit Subaccount
maintained for the Participant shall be made on the Payment Date specified by
the Participant in his or her deferral election with respect to such Units.
Payment with respect to the Deferred Vested Units payable on any Payment Date
shall be made (A) by the issuance of one share of Common Stock for each whole
Deferred Vested Unit payable on such Payment Date, and (B) by a cash payment for
any fractional part of a Deferred Vested Unit payable on such Payment Date. The
amount of such cash payment shall be determined by multiplying such fractional
part by the Closing Price of a share of Common Stock on the first Trading Day
preceding the date of payment.

         (viii)  Notwithstanding any other provision in this Section 7 to the
contrary, payment with respect to any part or all of any Deferred Vested Unit
Subaccount maintained for a Participant may be made to the Participant on any
date earlier than the Payment Date specified by the Participant in his deferral
election for such Units if (A) the Participant requests such early payment and
(B) the Committee, in its sole discretion, determines that such early payment is
necessary to help the Participant meet an “unforeseeable emergency” within the
meaning of Section 1.457-2(h)(4) of the federal income tax regulations. The
amount that may be so paid may not exceed the amount necessary to meet such
emergency.

-12-

--------------------------------------------------------------------------------



(e)  Limitations on Deferrals.  A deferral election otherwise permitted to be
made under paragraph (d) above shall be subject to the following limitations:

         (i)   The Committee may deny any Participant the right to make such
election if it determines, in its sole discretion, that such deferral election
by the Participant might cause the Plan to fail to be treated as a plan of
deferred compensation “for a select group of management or highly compensated
employees” for purposes of ERISA.

         (ii)   If a Change in Control should occur after the date on which the
Participant’s election form is filed with the Committee but before the date that
otherwise would have been the Vesting Date under Section 6(a)(i) for the Units
designated in such form, the Participant’s deferral election shall not be given
effect, and payment with respect to such Units shall be made in accordance with
the other applicable provisions of this Section 7.

         (iii)  No deferral election shall be effective hereunder if, at any
time during the 12-month period ending on the Vesting Date, the Participant
received a hardship withdrawal under Section 7.2 of the Pall Corporation
Profit-Sharing Plan.

         (iv)  No amount may be deferred with respect to the Participant’s
Vested Units pursuant to a Participant’s deferral election hereunder to the
extent that any tax is required to be withheld with respect to such amount
pursuant to applicable federal, state or local law.

 8. Accounts.       

There shall be established on the books and records of the Corporation, for
bookkeeping purposes only, a separate Account for each Participant, to reflect
the Participant’s interest under the Plan.

Within each Account so established for each Participant there shall be
established and maintained the following Subaccounts: an “Initial Award
Restricted Unit Subaccount” to reflect all Restricted Units to be credited to
the Participant’s Account on any Crediting Date pursuant to Section 5(a); a
“Purchased Restricted Unit Subaccount” to reflect all Restricted Units to be
credited to the Participant’s account on any Crediting Date pursuant to Section
5(b), (c) or (d); a “Matching Restricted Unit Subaccount” to reflect all
Matching Restricted Units to be credited to the Participant’s Account on any
Crediting Date pursuant to Section 5(e); and a “Deferred Vested Unit Subaccount”
to reflect all Vested Units with respect to which a Participant has elected to
defer payment, and for which the Participant has selected the same Payment Date,
pursuant to Section 7(d).

-13-

--------------------------------------------------------------------------------



A Participant’s Account and Subaccounts shall be adjusted from time to time to
reflect all Dividend Equivalent Units to be credited thereto pursuant to Section
5(f) and Section 7(d)(vi), all payments made with respect to the Units reflected
therein pursuant to Section 7, and, in the case of any Initial Award Restricted
Unit Subaccount, Purchased Restricted Unit Subaccount or Matching Restricted
Unit Subaccount maintained for a Participant, any forfeitures of Units reflected
therein pursuant to Section 6.

A Participant’s interest in any Deferred Vested Unit Subaccount maintained for
the Participant shall be fully vested and nonforfeitable at all times.

9. Certain Adjustments to Plan Shares.

In the event of any change in the shares of Common Stock by reason of any stock
dividend, stock split, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares, or any rights offering to purchase
shares of Common Stock at a price substantially below fair market value, or any
similar change affecting the shares of Common Stock, the number and kind of
shares represented by Units credited to Participants’ Accounts shall be
appropriately adjusted consistent with such change in such manner as the
Compensation Committee, in its sole discretion, may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participants hereunder. The Committee shall give notice to each Participant
of any adjustment made pursuant to this Section and, upon such notice, such
adjustment shall be effective and binding for all purposes.

10. Listing and Qualification of Common Stock.

The Corporation, in its discretion, may postpone the issuance, delivery, or
distribution of shares of Common Stock with respect to any Vested Units until
completion of such stock exchange listing or other qualification of such shares
under any state or federal law, rule or regulation as the Corporation may
consider appropriate, and may require any Participant or Beneficiary to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of the shares in compliance with
applicable laws, rules and regulations.

11. Taxes.

The Corporation or any of its Affiliated Companies may make such provisions and
take such steps as it may deem necessary or appropriate for the withholding of
all federal, state and local taxes required by law to be withheld with respect
to any payments to be made under the Plan including, but not limited to (i)
deducting the amount so required to be withheld from any other amount then or
thereafter payable to a Participant or Beneficiary, and/or (ii) requiring a
Participant or Beneficiary to pay to the Corporation or any of its Affiliated
Companies the amount so required to be withheld as a condition of the issuance,
delivery, or distribution of any shares of Common Stock. With the approval of
the Compensation Committee, the Committee may permit such amount to be paid in
shares of Common Stock previously owned by the Participant, or a portion of the
shares of Common Stock that otherwise would be distributed to such Participant
in respect to his or her Vested Units, or a combination of cash and shares of
Common Shares.

-14-

--------------------------------------------------------------------------------



12. Designation and Change of Beneficiary.

Each Participant shall file with the Committee a written designation of one or
more persons as the Beneficiary who shall be entitled to receive any amount, or
any shares of Common Stock, payable under the Plan upon his or her death. A
Participant may, from time to time, revoke or change his or her Beneficiary
designation without the consent of any previously designated Beneficiary by
filing a new designation with the Committee. The last such designation received
by the Committee shall be controlling; provided, however, that no designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If at the date of a Participant’s
death, there is no designation of a Beneficiary in effect for the Participant
pursuant to the provisions of this Section 12, or if no Beneficiary designated
by the Participant in accordance with the provisions hereof survives to receive
any amount, or any shares of Common Stock, payable under the Plan by reason of
the Participant’s death, the Participant’s estate shall be treated as the
Participant’s Beneficiary for purposes of the Plan.

13. Rights of Participants.

A Participant’s rights and interests under the Plan shall be subject to the
following provisions:

(a)  A Participant shall have the status of a general unsecured creditor of the
Corporation with respect to his or her right to receive any payment under the
Plan. The Plan shall constitute a mere promise by the Corporation or the
applicable Affiliated Company to make payments in the future of the benefits
provided for herein. It is intended that the arrangements reflected in the Plan
be treated as unfunded for tax purposes, as well as for purposes of any
applicable provisions of Title I of ERISA.

(b)  A Participant’s rights to payments under the Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or his
or her Beneficiary.

(c)  Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employment of the
Corporation or any of its Affiliated Companies.

-15-

--------------------------------------------------------------------------------



(d)  No Participant shall have the right, by virtue of having been selected as
an Eligible Employee with respect to any Plan Year, to be automatically treated
as an Eligible Employee with respect to any subsequent Plan Year.

(e)  No Restricted Units credited to a Participant’s Account, and no payments
made with respect to such Units upon or after they become vested, shall be
considered as compensation under any employee benefit plan of the Corporation or
any of its Affiliated Companies, except as specifically provided in any such
plan or as otherwise determined by the Board of Directors.

14. Administration.

The Plan shall be administered by the Committee. A majority of the members of
the Committee shall constitute a quorum. The Committee may act at a meeting,
including a telephone meeting, by action of a majority of the members present,
or without a meeting by unanimous written consent. In addition to the
responsibilities and powers assigned to the Committee elsewhere in the Plan, the
Committee shall have the authority, in its discretion, to establish from time to
time guidelines or regulations for the administration of the Plan, interpret the
Plan, and make all determinations considered necessary or advisable for the
administration of the Plan; provided, however, that any questions as to the
rights under the Plan of any person who is an Elected Officer under Section
4.01(a), of the By-Laws of the Corporation, as amended on June 29, 1999 or
thereafter, shall be determined by the Compensation Committee instead of by the
Committee.

The Committee may delegate any ministerial or nondiscretionary function
pertaining to the administration of the Plan to any one or more officers of the
Corporation.

All decisions, actions or interpretations of the Committee or the Compensation
Committee under the Plan shall be final, conclusive and binding upon all
parties. Notwithstanding the foregoing, any determination made by the Committee
or the Compensation Committee after the occurrence of a Change in Control that
denies in whole or in part any claim made by any individual for benefits under
the Plan shall be subject to judicial review, under a “de novo”, rather than a
deferential standard.

15. Amendment or Termination.

The Board of Directors may, with prospective or retroactive effect, amend,
suspend or terminate the Plan or any portion thereof at any time; provided,
however, that (a) no amendment, suspension or termination of the Plan shall
adversely affect the rights of any Participant with respect to any Units
previously credited to the Participant's Account, without his or her written
consent and (b) no amendment which constitutes a "material revision" of the
Plan, as the term material revision is defined in the applicable rules of the
New York Stock Exchange, shall be effective unless approved by the shareholders
in the manner required by such rules and by applicable law.

-16-

--------------------------------------------------------------------------------



16. Successor Corporation.

The obligations of the Corporation under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Corporation, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Corporation. The Corporation agrees that it will make appropriate provision for
the preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

17. Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of New York.

18. Effective Date.

The Plan was adopted effective as of June 29, 1999 by the Board of Directors,
acting by the Compensation Committee, subject, however, to approval by the
shareholders of the Corporation by a majority of the votes cast in person or by
proxy at the 1999 annual meeting of the Corporation’s shareholders. Restricted
Units may be credited to the Accounts of Eligible Employees as provided herein
prior to such shareholder approval, subject to such approval being obtained at
such meeting.

[As adopted by the Compensation Committee of the Board of Directors on June 29,
1999, amended by that Committee by Consent dated October 1, 1999, approved by
shareholders at the annual meeting on November 17, 1999 and further amended by
the Compensation Committee by Consents dated January 19, 2000 and March 28, 2001
and at a meeting held July 16, 2002, by the Executive Committee by Consent dated
January 30, 2003 and by the Compensation Committee at a meeting held October 16,
2003, the last-mentioned amendment having been approved by shareholders at the
Annual Meeting on November 19, 2003, and further amended by the Compensation
Committee at a meeting held January 21, 2004.]  

 

-17-

--------------------------------------------------------------------------------